 

EXHIBIT 10.2

SUMMARY SHEET: 2006 SHORT-TERM INCENTIVE COMPENSATION PLAN

 

1.

Eligibility: mid-level and upper-level management, including executive officers,
of Toreador are eligible to participate.

 

2.

Performance Goals:

 

•

Oil and Gas Reserves: The oil and gas reserves of Toreador as measured using SEC
criteria and reported in Toreador’s Form 10-K for the year ended December 31,
2006 shall increase by 100% during 2006 from acreage held by Toreador on January
1, 2006.

 

•

Oil and Gas Production: Toreador’s annual oil and gas production for 2006 as
reported on Form 10-K for the year ended December 31, 2006 shall equal or exceed
1,200,000 BOE from acreage held by Toreador on January 1, 2006.

 

•

General and Administrative Expense: Toreador shall hold general and
administrative expenses to a maximum of $9.0 million in 2006, subject to
adjustment to accommodate additional general and administrative expenses
incurred at the direction of the board of directors.

 

•

Operating Income: Toreador’s operating income, defined as oil and gas sales less
lease operating expenses, general and administrative expenses and depreciation,
depletion and amortization expenses, shall be at least $15.5 million.

 

3.

Preliminary Funding: $1,123,790 which amount is subject to adjustment.

 

 

 



 

 

 